     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   GlobalTranz Enterprises, Inc.,                     No. CV-18-04819-PHX-DWL
10                     Plaintiff,                       ORDER
11   v.
12   Sean Michael Murphy, et al.,
13                 Defendants.
14          Pending before the Court is Defendant Michael Murphy’s motion to compel
15   Plaintiff GlobalTranz Enterprises, Inc. (“GlobalTranz”) to produce three categories of
16   documents. (Doc. 91.) For the following reasons, the motion will be granted in part and
17   denied in part.

18                                         BACKGROUND

19          On November 15, 2018, GlobalTranz initiated this action by filing a complaint in

20   Maricopa County Superior Court against Murphy, DirectPoint Logistics, LLC

21   (“DirectPoint”), and Armstrong Transport Group, LLC (“Armstrong”). (Doc. 1-3 at 24-

22   46.) In broad strokes, the complaint alleges that GlobalTranz, a “logistics company
     specializing in freight management services,” hired Murphy in March 2014 to act as a sales
23
     representative, that Murphy signed various agreements (including a non-disclosure
24
     agreement and a non-solicitation agreement) as part of his employment, and that Murphy
25
     breached those agreements by disclosing GlobalTranz’s trade secrets to Armstrong (one of
26
     GlobalTranz’s competitors) and DirectPoint (a company that Murphy founded in January
27
     2018, a few weeks before resigning from GlobalTranz) and by diverting GlobalTranz’s
28
     customers to those entities. (Id. at 25-34.) Based on those allegations, the complaint asserts
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 2 of 10



 1   claims against Murphy for breach of contract (Count One), breach of fiduciary duty (Count
 2   Two), misappropriation of trade secrets (Counts Four and Five), tortious interference
 3   (Count Six), conversion (Count Seven), breach of the covenant of good faith and fair
 4   dealing (Count Eight), unjust enrichment (Count Nine), and civil conspiracy (Count Ten).
 5          On December 14, 2018, Murphy filed an answer and asserted two counterclaims,
 6   one for unpaid overtime in violation of the Fair Labor Standards Act and the other for
 7   unpaid wages and overtime in violation of Arizona law. (Doc. 1-3 at 5-20.)
 8          On December 19, 2018, Armstrong removed this action to federal court. (Doc. 1.)
 9          On February 11, 2019, the Court issued the Rule 16 scheduling order. (Doc. 19.) It
10   established a discovery deadline of October 25, 2019. (Id. ¶ 5.)
11          On September 23, 2019, the parties filed a joint notice asking the Court to resolve a

12   discovery dispute, which concerned whether GlobalTranz should be compelled to produce

13   certain materials from a different lawsuit. (Doc. 40.) Following a telephonic hearing, the

14   Court granted Murphy’s request in part and extended the discovery deadline to January 23,

15   2020 in light of the new production obligations. (Doc. 44.)

16          On December 13, 2019, the parties filed a joint motion to further extend the
     discovery deadline to February 21, 2020. (Doc. 70.) That request was granted. (Doc. 71.)
17
            On January 13, 2020, the parties filed another joint notice asking the Court to resolve
18
     a discovery dispute, this one concerning whether GlobalTranz should be compelled to
19
     produce certain witnesses for depositions. (Doc. 75.) Following a telephonic hearing, the
20
     Court granted Murphy’s request in part, holding that Murphy could depose some (but not
21
     all) of the witnesses in question. (Doc. 47.)
22
            On February 13, 2020, the parties filed yet another joint notice of a discovery
23
     dispute. (Doc. 88.) This time, Murphy provided 10 pages of briefing, which violated the
24
     discovery-dispute procedure set forth in the Rule 16 scheduling order. (Doc. 19 ¶ 7(a).)
25
     Accordingly, the Court denied Murphy’s affirmative discovery-related requests without
26
     prejudice to his ability to file a written motion to compel. (Docs. 89, 90.)
27
            On February 28, 2020, Murphy filed the motion to compel. (Doc. 91.)
28
            On March 11, 2020, GlobalTranz filed a response. (Doc. 96.)


                                                 -2-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 3 of 10



 1          On March 18, 2020, Murphy filed a reply. (Doc. 101.)
 2                                          ANALYSIS
 3   A.     Legal Standard
 4          Murphy seeks relief under Rule 37(a)(3)(B) of the Federal Rules of Civil Procedure,
 5   which provides that “[a] party seeking discovery may move for an order compelling an
 6   answer, designation, production, or inspection.”
 7          Rule 26(b), in turn, defines the “Scope and Limits” of discovery. Under Rule
 8   26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter that is
 9   relevant to any party’s claim or defense and proportional to the needs of the case,
10   considering the importance of the issues at stake in the action, the amount in controversy,
11   the parties’ relative access to relevant information, the parties’ resources, the importance

12   of the discovery in resolving the issues, and whether the burden or expense of the proposed

13   discovery outweighs its likely benefit.”1 Notably, under Rule 26(b)(1), “[i]nformation . . .

14   need not be admissible in evidence to be discoverable.” Finally, Rule 26(b)(2)(C) provides

15   that “the court must limit the frequency or extent of discovery otherwise allowed by these

16   rules if it determines,” inter alia, that “the discovery sought is unreasonably cumulative or
     duplicative, or can be obtained from some other source that is more convenient, less
17
     burdensome, or less expensive.”
18
     B.     Request One: GlobalTranz’s New Employment Agreement For Inside Sales Agents
19
            First, Murphy seeks an order compelling GlobalTranz to produce the “new
20
     employment agreement [it] began using for newly hired employees during Murphy’s
21
22
     1
23           The current version of Rule 26(b)(1) was enacted in 2015. An earlier version
     provided that the requested material had to be “relevant to the subject matter involved in
24   the pending action,” and the Ninth Circuit has recognized that the change in 2015 (under
     which “the ‘subject matter’ reference [was] eliminated from the rule, and the matter sought
25   must be ‘relevant to any party’s claim or defense’”) “was intended to restrict, not broaden,
     the scope of discovery.” In re Williams-Sonoma, Inc., 947 F.3d 535, 539 (9th Cir. 2020).
26   See also Fed. R. Civ. P. 26, advisory committee’s note to 2015 amendment (noting that
     Rule 26(b)(1) was amended in 1983 in part “to encourage judges to be more aggressive in
27   identifying and discouraging discovery overuse,” that the “clear focus of the 1983
     provisions may have been softened, although inadvertently, by [subsequent] amendments,”
28   and that the 2015 amendment was intended in part to “restore[] the proportionality factors
     to their original place in defining the scope of discovery”).


                                                 -3-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 4 of 10



 1   employment.” (Doc. 91 at 2.) He contends this agreement is discoverable under Rule
 2   26(b)(1) because he is being sued for violating the restrictive covenants in his employment
 3   agreement, Arizona law provides that the enforceability of a restrictive covenant turns on
 4   its reasonableness, and if GlobalTranz now requires its employees to submit to differently
 5   worded restrictive covenants, the change may bear upon the reasonableness of his
 6   covenants. (Id. at 2-5.) In support of this position, he cites Health Mgmt. Assocs., Inc. v.
 7   Salyer, 2015 WL 13776250 (S.D. Fla. 2015).
 8          GlobalTranz disagrees, arguing that “the reasonableness of the terms in Murphy’s
 9   2014 Agreement with [GlobalTranz] will be determined by examining the totality of the
10   circumstances of the facts particular to Murphy’s case,” not by examining “form contracts
11   Murphy was never asked to sign,” and that Salyer is distinguishable because the defendant

12   in that case was challenging the enforceability of his restrictive covenant under a selective-

13   enforcement theory (which Murphy isn’t raising here). (Doc. 96 at 3-4.)

14          Murphy replies that the existence of the new agreement is relevant because (1) it

15   establishes “an inconsistency and lapse in enforcement policies,” (2) it “undermines and

16   diminishes the nature of the interest [GlobalTranz] claims it is seeking to protect through
     the employment agreement at issue,” and (3) if it is different from his agreement, “those
17
     differences would be relevant in assessing reasonableness of restrictive covenants at issue
18
     in this case, i.e., whether the restraints in the agreement at issue in this case were greater
19
     than necessary to protect [GlobalTranz’s] alleged interest.” (Doc. 101 at 104.)
20
            The discoverability of GlobalTranz’s new contract presents a close call. On the one
21
     hand, it’s not clear that the new contract would be admissible at trial for purposes of
22
     challenging the enforceability of the restrictive covenants contained in Murphy’s contract.
23
     Salyer is distinguishable because it involved a selective enforcement claim2 (which
24
     Murphy doesn’t appear to be raising here), it’s not clear that selective enforcement is even
25
26   2
            Salyer, 2015 WL 13776250 at *1 (“The Plaintiff is claiming that the Defendant is
27   subject to non-compete agreements which the Defendant, by leaving his employment at the
     Sebastian hospital . . . for employment at the Vero Beach hospital . . . , breached. To defend
28   against that claim, the Defendant is alleging the non-prior use, non-enforcement, and
     selective enforcement of non-compete agreements by the Plaintiff.”).


                                                 -4-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 5 of 10



 1   a valid basis under Arizona law for challenging a restrictive covenant,3 and Murphy has
 2   not cited any cases holding, or even suggesting, that an employee may demonstrate the
 3   unreasonableness of the restrictive covenants in his contract by introducing different
 4   contracts that other employees executed at other times. (Indeed, even if such contracts
 5   theoretically had some utility in assessing the reasonableness of a particular employee’s
 6   restrictive covenants, their introduction would potentially pose Rule 403 concerns.) Also,
 7   it’s not clear that the restrictive covenants appearing in the new contract differ from the
 8   ones in Murphy’s contract—instead, Murphy seems to be speculating they might be
 9   different and then arguing that, if they are different, this might support a challenge to the
10   reasonableness of his covenants.
11          On the other hand, Rule 26(b)(1) makes clear that the “[i]nformation . . . need not

12   be admissible in evidence to be discoverable” and GlobalTranz has not cited any cases

13   holding that other-contracts evidence is categorically inadmissible in a case involving a

14   reasonableness challenge to a restrictive covenant. Additionally, GlobalTranz is not

15   making a proportionality challenge or arguing that its new contract is privileged or

16   otherwise sensitive—its sole objection is a lack of relevance.
            At bottom, Murphy has identified plausible reasons why the new contract could be
17
     relevant in this action. Given Rule 26(b)(1)’s broad, albeit not unlimited, conception of
18
     relevance, Murphy’s motion to compel as to the first category of discovery will be granted.
19
     C.     Request Two: GlobalTranz’s Standard Agreement For Outside Sales Agents
20
            Second, Murphy seeks an order compelling GlobalTranz to produce “[a]ll
21
     documents referring or relating to Globaltranz’[s] policies or practices that discuss or
22
23
     3
24           See, e.g., Larweth v. Magellan Health, Inc., 398 F. Supp. 3d 1281, 1292 (M.D. Fla.
     2019) (“Larweth has failed to provide authority under any law that not enforcing restrictive
25   covenants against other employees in any way impacts the enforceability of Larweth’s
     restrictive covenants.”); Minnesota Mining & Mfg. Co. v. Kirkevold, 87 F.R.D. 324, 336
26   (D. Minn. 1980) (“All things considered, the failure of 3M to attempt to enforce similar
     [restrictive] covenants against other former employees . . . [does not] estop 3M from
27   enforcing the covenant in question. For the Court to hold otherwise would effectively place
     employers in the precarious position of being compelled to enforce all such restrictive
28   covenants with respect to all its former employees, which might encourage attempts to
     restrain trade, and which might undermine labor relations.”).


                                                 -5-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 6 of 10



 1   address nature and scope of documents or information that Globaltranz authorizes or
 2   permits outside brokers or agents to access.” (Doc. 91 at 6.) He contends that, because it
 3   is “undisputed that [GlobalTranz’s] outside agents/brokers have access to [GlobalTranz’s]
 4   databases, software, and the same or similar information regarding customers and
 5   prospective customers as [GlobalTranz’s] inside sales employees,” he needs the requested
 6   documents to determine whether GlobalTranz subjects its outside brokers to the same sorts
 7   of restrictive covenants to which he was subjected—a determination that will, in turn, shed
 8   light on the disputed issues of (1) whether his restrictive covenants are reasonable and (2)
 9   whether GlobalTranz took reasonable steps to protect its trade secrets. (Id. at 6-7.)
10            In response, GlobalTranz argues that Murphy’s request should be denied because
11   (1) it already produced one outside broker contract to Murphy, (2) it previously informed

12   Murphy that it does not have any “policies or practices that discuss outside agent’s access

13   to [GlobalTranz’s] proprietary computer system,” (3) to the extent Murphy is seeking

14   outside broker contracts from 2014-18, they are irrelevant because they predate the period

15   during which Murphy served as an outside broker, and (4) Murphy’s “failure to protect

16   trade secrets” theory wasn’t disclosed in his MIDP disclosures. (Doc. 96 at 2-4.)
              In his reply, Murphy acknowledges that GlobalTranz has now produced its
17
     agreement with one outside broker but contends that GlobalTranz only did so in response
18
     to the motion to compel. (Doc. 101 at 3.) Murphy argues that the other outside broker
19
     contracts remain discoverable because “if [GlobalTranz’s] agreements with outside
20
     broker/agents do not provide any restriction or obligations that flow to employees or other
21
     individuals working through the outside broker/agent with the direct contractual
22
     relationship with [GlobalTranz], that would significantly undermine [GlobalTranz’s]
23
     alleged interest and the reasonableness of restrictive covenants at issue in this case.” (Id.
24
     at 5.)
25
              The analysis concerning GlobalTranz’s outside broker contracts largely mirrors the
26
     analysis (in Part B above) concerning GlobalTranz’s new form contract for employees.
27
     Although it is questionable whether such contracts will ultimately be admissible in this
28
     case, admissibility isn’t a prerequisite to discoverability under Rule 26(b)(1), Murphy’s


                                                 -6-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 7 of 10



 1   arguments concerning the documents’ potential relevance have some plausibility, and
 2   GlobalTranz hasn’t raised any concerns about burdensomeness or proportionality. Thus,
 3   Murphy’s motion to compel as to the second category of discovery will be granted.
 4   D.     Request Three: Personnel File
 5          Third, Murphy seeks an order compelling GlobalTranz to produce “certain
 6   documents” from the personnel file of Joel Rosenblatt, GlobalTranz’s former vice-
 7   president of operations. (Doc. 91 at 7-10.) Specifically, Murphy seeks “all agreements
 8   Mr. Rosenblatt entered into with [GlobalTranz]; (2) documents related to his job
 9   performance, performance evaluations, or discipline he received during his employment
10   with [GlobalTranz]; and (3) correspondence between Mr. Rosenblatt and [GlobalTranz]
11   regarding his employment agreements, his continuing obligations after his separation of

12   employment from [GlobalTranz], and any alleged violations thereof.” (Id. at 10.) Murphy

13   contends these documents are discoverable because Rosenblatt—who signed the complaint

14   and some of the discovery responses in this case and who managed one of GlobalTranz’s

15   key accounts following Murphy’s departure—was terminated by GlobalTranz in June

16   2019. (Id.) Murphy thus contends that the requested documents may contain evidence that
     Rosenblatt mismanaged the account following Murphy’s departure (which would
17
     undermine GlobalTranz’s ability to prove causation on its damage claims) and may contain
18
     severance agreements that “are relevant to [Rosenblatt’s] potential bias or prejudice as a
19
     key trial witness in this case.” (Id. at 9.) Murphy also cites cases recognizing that a
20
     company’s personnel files “are not protected by any ‘generic privacy privilege’” and may
21
     be subject to production in appropriate cases. (Id. at 9-10, citations omitted).
22
            In response, GlobalTranz argues that nothing in Rosenblatt’s personnel file could
23
     possibly be relevant to the claims or defenses in this action because (1) “Murphy did not
24
     report directly to Mr. Rosenblatt,” and indeed “there were at least three layers of
25
     management between Mr. Rosenblatt and Murphy,” and (2) “Rosenblatt left [GlobalTranz]
26
     eighteen . . . months after Murphy resigned,” so “the timing of Mr. Rosenblatt’s
27
     employment with [GlobalTranz] ending was far removed from Murphy’s resignation.”
28
     (Doc. 96 at 5.) GlobalTranz also argues that the cases cited in Murphy’s motion are


                                                 -7-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 8 of 10



 1   distinguishable because they “involved the personnel files of an employee directly involved
 2   with the incident giving rise to the action,” whereas “the only employee directly involved
 3   with Murphy’s choice to take a [GlobalTranz] customer is Murphy.” (Id. at 6.) Finally,
 4   GlobalTranz notes that Murphy already deposed Rosenblatt and asked questions related to
 5   the mitigation of damages during that deposition, so there is no reason to believe
 6   Rosenblatt’s personnel file would somehow contain more evidence relevant to that topic.
 7   (Id.)
 8           Murphy replies that Rosenblatt was involved in some of the conduct at issue in this
 9   case (because he assumed management of a key account after Murphy resigned); that if
10   Rosenblatt’s severance agreement contains a restrictive covenant, it may be relevant in
11   assessing the reasonableness of Murphy’s covenant; that any compensation owed to

12   Rosenblatt under a severance agreement may be indicative of bias; and that if Rosenblatt

13   was terminated for cause, this would undermine GlobalTranz’s causation arguments. (Doc.

14   101 at 5-6.)

15           Murphy’s motion to compel the production of sensitive documents from

16   Rosenblatt’s personnel file will be denied. This request has all the hallmarks of a fishing
     expedition—Murphy simply speculates that the documents in Rosenblatt’s personnel file
17
     may support some of his defenses. Additionally, although Murphy is correct that personnel
18
     files may be subject to production in appropriate circumstances, it can’t be overlooked that
19
     “personnel files, even of a party’s agent, may contain information that is both private and
20
     irrelevant to the case, and that special care must be taken before personnel files are turned
21
     over to an adverse party.” Long v. Valley Forge Military Academy Foundation, 2009 WL
22
     10733869 (E.D. Pa. 2009) (quotation omitted). Thus, although the Court granted Murphy’s
23
     request to compel production of the first two categories of documents despite the somewhat
24
     speculative nature of his relevance theories, the third category triggers different concerns.
25
     See also Fritz v. Charter Tp. of Comstock, 2010 WL 1856481, *1 (W.D. Mich. 2010)
26
     (“When the subject of a discovery request is personnel files, it is appropriate for the Court
27
     to require a heightened showing of relevance and need.”).
28
             Finally, one of the reasons why Murphy wishes to obtain the personnel file is


                                                 -8-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 9 of 10



 1   because Rosenblatt was the GlobalTranz employee who signed the complaint in this case.
 2   (Doc. 91 at 8.) Elsewhere, Murphy has argued that he wishes to pursue a counterclaim
 3   against GlobalTranz for abuse of process, based on the theory that simply filing the
 4   complaint was tortious. (Doc. 64.) However, in a recent order, the Court concluded that
 5   Murphy could not amend his pleadings to assert such a counterclaim. (Doc. 108.) This
 6   further undermines Murphy’s need to obtain Rosenblatt’s personnel file—it is not relevant
 7   to the claims or defenses in this case.
 8   E.      Attorneys’ Fees
 9           GlobalTranz included, in its response to the motion to compel, a request for
10   attorneys’ fees under Rule 37(a)(5). (Doc. 96 at 1, 6.)
11           This request will be denied. Rule 37(a)(5)(C) provides that when (as here) a motion

12   to compel “is granted in part and denied in part, the court may . . . , after giving an

13   opportunity to be heard, apportion the reasonable expenses for the motion.” Here, the

14   Court will exercise its discretion to decline to award fees to either party. Both sides’

15   positions were substantially justified.

16           Accordingly, IT IS ORDERED that:
             (1)   Murphy’s motion to compel (Doc. 91) is granted in part and denied in
17
     part.
18
             (2)   GlobalTranz must, within 14 days of the issuance of this order, produce (1)
19
     the new employment agreement that GlobalTranz began using in 2016/2017 for all newly
20
     hired employees, and (2) form agreements GlobalTranz used with outside agents/brokers
21
     during Murphy’s employment.4
22
             (3)   The dispositive motion deadline is April 28, 2020 (Doc. 110), which is before
23
     the documents at issue will be produced. Accordingly, to the extent Murphy concludes,
24
     after receiving the documents, that they support his entitlement to summary judgment, the
25
     parties are ordered to confer about whether and how Murphy should be allowed to
26
27
     4
             The verbiage in paragraph (2) is derived from Murphy’s proposed order (Doc. 91-
28   1), after eliminating category three and the portion of category two seeking the MN contract
     (which the parties agree has now been produced).

                                                -9-
     Case 2:18-cv-04819-DWL Document 111 Filed 04/27/20 Page 10 of 10



 1   supplement his summary judgment motion. Following the conferral process, the parties
 2   are ordered to file a joint notice summarizing their positions.
 3          Dated this 27th day of April, 2020.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  - 10 -
